DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Content of Specification 
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
	The claimed invention is defined by the positively claimed elements, the structural elements listed on separate indented lines listed in the body of the claim after the transitional phrase, “comprising”.

A claim is limited by positively claimed elements.  Thus, inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claim (MPEP 2115).  The Examiner notes that the claims recite a gas analyzer, gas controller and a sample, none of which are positively recited as structural elements of the invention.  As such, the gas analyzer, gas collector, and sample do not structurally define the invention, and are considered as materials or articles worked upon.  Additionally, the Examiner notes that claim 8 recites an “analyzer open/close means” and a “vent open/close means;” however, as noted above, the analyzer and vent are not positively claimed structural elements, thus the Examiner will not treat the analyzer and vent open/close means as positively claimed elements.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claims 2-7, it is unclear how the claim limitations further structurally limits the invention as the claims do not provide any additional structural elements, nor do they structurally limit any prior positively claimed element.  The claims are directed to first, second, and third conditions, none of which are structural elements of the device.  Furthermore, the Examiner contends that the first, second, and third conditions are not required to occur as the conditions are based on the use of the device, and not the positively claimed structural elements.
For claim 16, the Examiner is unable to determine the metes and bounds with respect to the upper and lower ends being open.  The Examiner is unable to determine if Applicant intends to recite a reactor open to the ambient environment, of if the reactor is only open to the inlets 
Claim 16 recites the limitation "upper and lower ends of the rector" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 8 recites a carrier gas open/close means, an analyzer open/close means, and a vent open/close means.  All three limitations are interpreted under 35 U.S.C. 112(f) as they are modified by functional language, and are not modified by further structure.  The Examiner notes that the specification teaches the carrier gas open/close means, analyzer open/close means, and vent open/close means as valves.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flytzani-Stephanopoulos et al., (US 2012/0035403) in view of May et al., (US 2007/0284523).
Regarding claim 1, Flytzani-Stephanopoulos et al., teach a pyrolysis device comprising a reactor (paragraph 0020, figure 1) and a furnace surrounding the reactor (paragraph 0020, figure 1).  Flytzani-Stephanopoulos et al., teach controlling the flow rate of gas through the reactor, but do not explicitly teach controlling gas flow based on predetermined conditions within the reactor.
May et al., teach a pyrolysis device comprising a process vessel (reactor, paragraph 0036) surrounded by a furnace (paragraph 0036) wherein a controller is utilized to control gas flow based on temperature, time, pressure, and flow (paragraph 0041).  The Examiner is reading this limitation as combining prior art elements according to known methods to yield predictable results which would have been obvious to one of ordinary skill in the art.  Reference to May et al., teach that the inclusion of timer controllers, mass flow controllers, pressure controllers, valve controllers, and programmable logic controllers is understood by those skilled in the art, and that the controllers can be incorporated without departing from the scope of the invention.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Flytzani-Stephanopoulos et al., to include a controller that controls gas flow based on predetermined conditions as combining prior art elements according to known methods to yield predictable results requires only routine skill in the art.
Regarding claims 2-7, the examiner notes that claims do not provide limitations to the structural elements of the invention, but instead recite limitations to predetermined conditions based on the intended use of the device, none of which are required to occur.
Regarding claims 8 and 13, Flytzani-Stephanopoulos et al., teach a gas inlet valve (carrier gas open/close means, figure 1 V1), an analyzer open/close means (figure 1 V3), and a vent open/close means (figure 1 V4).  With respect to claim 13, the Examiner notes that the cooling gas sufficiently broad so as to read on any gas introduced into the reactor as Applicant has not defined what constitutes a cooling gas.  As such, the Examiner is reading the vent open/close means (V4) as the cooling gas open/close means.
Regarding claims 9-12, May et al., teach a valve controller (paragraph 0041).  The Examiner notes that the limitations regarding the open and closed state of the valves are conditional limitations as they are directed to the state of the valves during use.  The Examiner notes that the claims are directed to a device, thus there is no requirement that any process be performed in the claims.
Regarding claim 14, Flytzani-Stephanopoulos et al., teach a mass flow controller at the gas inlet (paragraph 0019).
Regarding claim 19, Flytzani-Stephanopoulos et al., teach a condenser between the reactor and the cooling gas means (figure 1 V4).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flytzani-Stephanopoulos et al., (US 2012/0035403) in view of May et al., (US 2007/0284523) as applied to claim 8 above, and further in view of Choi et al., (US 2009/0159504).
Regarding claim 15, Flytzani-Stephanopoulos et al., in view of May et al., do not teach a vent gas regulator.
Choi et al., teach a pyrolysis device comprising a pressure regulator (vent gas regulator, paragraph 0028) downstream of the reaction zone.  Choi et al., teach that it is advantageous or provide a pressure regulator as a means of creating a pressure reduced treated mixture (paragraph 0028).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Flytzani-Stephanopoulos et al., in view of May et al., to provide a pressure regulator downstream of a reaction zone in order to create a pressure reduced treated mixture as taught by Choi et al.
Claims 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flytzani-Stephanopoulos et al., (US 2012/0035403) in view of May et al., (US 2007/0284523) as applied to claim 1 above, and further in view of Cook et al., (US 2019/0047863).
Regarding claims 16 and 18, Flytzani-Stepnanopoulos et al., in view of May et al., do not teach a reactor having open upper and lower ends, and top and bottom members coupled to a spring.
Cook et al., teach a pyrolysis apparatus comprising a reactor having open upper and lower ends (figure 7), top and bottom cap assemblies (top and bottom members) that are vertically movable and capable of sealing the reactor (paragraphs 0072-0074) in which the top and bottom cap assemblies are movable through a spring assembly (paragraph 0075).  Cook et al., teach that it is advantageous to provide top and bottom cap assemblies as a means of holding the body of the device in a concentric arrangement to allow space for a cooling fluid (paragraph 0074).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Flytzani-Stephanopoulos et al., in view of May et al., to provide top and bottom cap assemblies in order to hold allow space for a cooling fluid as taught by Cook et al.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flytzani-Stephanopoulos et al., (US 2012/0035403) in view of May et al., (US 2007/0284523) in view of Cook et al., (US 2019/0047863) as applied to claim 16 above, and further in view of Rhodes (US 2003/0049854).
Regarding claim 17, Flytzani-Stephanopoulous et al., in view of May et al., in view of Cook et al., do not teach an automatic sample supply and a sample injection unit.
Rhodes teaches an analyzer comprising a pyrolysis device (paragraph 0024) wherein the device comprises a sample supply (sample injection loop, paragraph 0024, figure 2a) and a sample injection unit (micro-metering valve, paragraph 0024).  Rhodes teaches that it is advantageous to provide a sample injection unit as a means of supplying a sample at a preset and controlled rate (paragraph 0013).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Flytzani-Stephanopoulous et al., in view of May et al., in view of Cook et al., to include a sample injection unit in order to supply sample at a preset and controlled rate as taught by Rhodes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DWAN A GERIDO/Examiner, Art Unit 1797                                                                                                                                                                                                        /LYLE ALEXANDER/Supervisory Patent Examiner, Art Unit 1797